Citation Nr: 1030862	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  10-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Appellant alleges that he was in the Commonwealth Army of the 
Philippines in service of the Armed Forces of the United States 
(USAFFE).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2009 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009).  

In order to qualify for the benefit, there must be affirmative 
evidence that the claimant is a "veteran" for the purpose of 
benefits administered by VA, which requires that the claimant 
have qualifying military service.

In Section 1002(d) of the statute, an eligible person has 
qualifying service if he served before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States, including among such military 
forces organized guerrilla forces; or was in the Philippine 
Scouts under section 14 of the Armed Forces Voluntary Recruitment 
Act of 1945 (59 Stat. 538); and was discharged or released from 
service under conditions other than dishonorable.
The Appellant alleges qualifying service in the Commonwealth Army 
of the Philippines in service of the Armed Forces of the United 
States (USAFFE). 

Documents from various Philippine government sources indicate 
that the Appellant served in the Philippine Army from December 
1941 to April 1946.  

In April 2001, the National Personnel Records Center (NPRC) 
reported that the Appellant had no service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the U.S. Armed Forces. 

In connection with his current claim, which was received in 
February 2009, the Appellant has submitted additional evidence to 
include copies of Special Orders Number 92, Restricted, from 
Commonwealth of the Philippines Army Headquarters, dated in April 
1946, indicating that the Appellant and others in his unit with 
the approval of the commanding general of the U.S. Army Forces 
were deactivated and were to proceed to their respective homes.  
This evidence was not previously considered by the appropriate 
service department to determine whether the Appellant has 
qualifying service for the one-time payment from the Filipino 
Veterans Equity Compensation Fund.  

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit held that, in the 
context of a Dependency and Indemnity Compensation claim, where 
service department certification of a claimant's service is 
required, an Appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  The Federal Circuit held that a 
claimant's new evidence be submitted and considered in connection 
with a request for verification of service from the service 
department pursuant to 38 C.F.R. § 3.203(c). 






The Board finds that Capellan is equally applicable to the 
Appellant's claim.  As there is no indication that the additional 
evidence was included in any request to the service department 
for verification of the Appellant's service, a remand is required 
to ensure that the recently submitted evidence is considered.

Accordingly, the case is REMANDED for the following action:

1.  Ask the service department to verify 
whether or not the Appellant had qualifying 
service in the U.S. Armed Forces in the Far 
East in World War II.  

In connection with th request, provide the 
service department with copies of Special 
Orders Number 92, Restricted, from 
Commonwealth of the Philippines Army 
Headquarters, dated in April 1946, 
indicating that the Appellant and others in 
his unit, with the approval of the 
commanding general of the U.S. Army Forces, 
were deactivated.  

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
Appellant a supplemental statement of the 
case and return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2002).  



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2009).



